272 So.2d 14 (1973)
Richard A. WOOD, Appellant,
v.
Josephine P. WOOD, Now Josephine P. White, Appellee.
No. 72-1015.
District Court of Appeal of Florida, Third District.
January 17, 1973.
Oppenheimer, Dombrowsky & Canner, Miami, for appellant.
Adams, George & Wood, Miami, for appellee.
Before PEARSON, CHARLES CARROLL and HENDRY, JJ.
PER CURIAM.
The appellant husband urges that a modification of a judgment dissolving a marriage by increasing the amount of child support was unfair and unreasonable because there was no substantial change in circumstances. See Andary v. Andary, Fla.App. 1969, 220 So.2d 687. However, appellant overlooks a provision of Fla. Stat. 61.13(1), F.S.A., which is governing in this instance.[1] The legislature, by the language of this section, has broadened the basis upon which a modification may be *15 awarded. The trial judge expressly found as follows: "... that it is necessary for the best interests of the minor children of the parties to modify the Final Judgment herein ...".
Affirmed.
NOTES
[1]  "61.13 Custody and support of children, etc., power of court in making orders. 

(1) * * *
"The court initially entering an order requiring one or both parents to make child support payments shall have continuing jurisdiction after the entry of such initial order to modify the amount of the child support payments, or the terms thereof, when such is found to be necessary by the court for the best interests of the child or children, or when such is found to be necessary by the court because there has been a substantial change in the circumstances of the parties."
* * * * *